DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
Allowable Subject Matter
Claims 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21, 25-28, and 30-33, the prior art failed to disclose or reasonably suggest the claimed spin current magnetization rotational element particularly characterized by the spin-orbit torque wiring having a structure in which a spin conduction layer joined to the first ferromagnetic metal layer and a spin generation layer joined to the spin conduction layer on a surface on a side opposite to the first ferromagnetic metal layer are laminated, and wherein a thickness of the spin-orbit torque wiring is equal to or less than 20 nm.
Regarding claims 22, 27-28, and 30-33, the prior art failed to disclose or reasonably suggest the claimed spin current magnetization rotational element particularly characterized by the spin-orbit torque wiring having a structure in which a spin conduction layer joined to the first ferromagnetic metal layer and a spin generation layer joined to the spin conduction layer on a surface on a side opposite to the first ferromagnetic metal layer are laminated, and a ratio t1/t2 of a film thickness t1 of the spin conduction layer to a film thickness t2 of the spin generation layer is designed to be equal to or less than a ratio p1/p2 of a resistivity pi of the spin conduction layer to a resistivity p2 of the spin generation layer.
Regarding claims 23, 25-28, and 30-34, the prior art failed to disclose or reasonably suggest the claimed spin current magnetization rotational element particularly characterized by the spin-orbit torque wiring having a structure in which a spin conduction layer joined to the first ferromagnetic metal layer and a spin generation layer joined to the spin conduction layer on a surface on a side opposite to the first ferromagnetic metal layer are laminated, and a thickness of the spin conduction layer is a thickness equal to or less than a spin diffusion length of the spin conduction layer.
Regarding claims 24-25 and 27-36, the prior art failed to disclose or reasonably suggest the claimed spin current magnetization rotational element particularly characterized by the spin-orbit torque wiring having a structure in which a spin conduction layer joined to the first ferromagnetic metal layer and a spin generation layer joined to the spin conduction layer on a surface on a side opposite to the first ferromagnetic metal layer are laminated, and the spin conduction layer is formed of a material containing at least any one element of Al, Si, Cu, Ag, Ga, and Ge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896